AHG INVESTMENTS, LLC, ALAN GINSBURG, A PARTNER OTHER
                                            THAN THE TAX MATTERS PARTNER, PETITIONER
                                              v. COMMISSIONER OF INTERNAL REVENUE,
                                                           RESPONDENT
                                                        Docket No. 3745–09.                      Filed March 14, 2013.

                                                 R issued a notice of final partnership administrative adjust-
                                               ment (FPAA) determining adjustments to income on multiple
                                               grounds. The FPAA also determined an I.R.C. sec. 6662 40%
                                               gross valuation misstatement penalty, as well as other pen-
                                               alties. P conceded the adjustments to income on grounds other
                                               than valuation or basis in an attempt to avoid the gross valu-
                                               ation misstatement penalty and filed a motion for partial
                                               summary judgment that this penalty does not apply as a
                                               matter of law. Held: A taxpayer may not avoid application of
                                               the gross valuation misstatement penalty merely by conceding
                                               on grounds unrelated to valuation or basis. We will deny P’s
                                               motion for partial summary judgment.

                                           Thomas A. Cullinan, for petitioner.
                                           George W. Bezold, for respondent.

                                                                                   OPINION

                                        GOEKE, Judge: This case is before the Court on petitioner’s
                                      motion for partial summary judgment filed pursuant to Rule
                                      121, 1 to which respondent objects. Respondent issued a
                                      notice of final partnership administrative adjustment (FPAA)
                                      to petitioner, a partner other than the tax matters partner
                                      (TMP) of AHG Investments, LLC (AHG Investments). The
                                      major adjustment in the FPAA was to disallow $10,069,505
                                      in losses allocated to petitioner for taxable years 2001 and
                                      2002. Petitioner conceded on grounds other than valuation or
                                      basis that the FPAA adjustments were correct in an attempt
                                      to avoid application of the 40% gross valuation misstatement
                                      penalty and has filed a motion for partial summary judgment
                                      that this penalty does not apply as a matter of law. For the
                                      reasons stated herein, we will deny petitioner’s motion.


                                        1 Unless otherwise indicated, all Rule references are to the Tax Court

                                      Rules of Practice and Procedure, and all section references are to the Inter-
                                      nal Revenue Code in effect for the years in issue.

                                                                                                                                     73




VerDate Nov 24 2008   12:38 Jul 02, 2014   Jkt 372897    PO 20012   Frm 00001   Fmt 3857   Sfmt 3857   V:\FILES\BOUND VOL. WITHOUT CROP MARKS\B.V.140\AHG INVS   JAMIE
                                      74                  140 UNITED STATES TAX COURT REPORTS                                     (73)


                                                                               Background
                                         The relevant facts are not in dispute. During the years at
                                      issue petitioner was a partner other than the TMP of AHG
                                      Investments. At the time the petition was filed he resided in
                                      Florida. Also during the years at issue AHG Investments’
                                      TMP was Helios Trading, LLC. At the time the petition was
                                      filed the mailing address for Helios Trading, LLC, was in
                                      Illinois. It was not established where AHG Investments’ prin-
                                      cipal place of business was or whether AHG Investments had
                                      been dissolved at the time the petition was filed.
                                         Respondent’s FPAA enumerated 14 alternative grounds in
                                      support of the adjustments and asserted 40% accuracy-
                                      related penalties under section 6662 for the portions of the
                                      underpayments of tax resulting from adjustments of partner-
                                      ship items attributable to a gross valuation misstatement. 2
                                      In the petition, petitioner conceded the FPAA adjustments
                                      were correct on the ground that petitioner was not at risk
                                      under section 465 and thus was not entitled to deduct certain
                                      attributed losses. In an amendment to the petition, petitioner
                                      also conceded that the FPAA adjustments were correct on the
                                      ground that the transaction at issue did not have substantial
                                      economic effect under section 1.704–1(b), Income Tax Regs.
                                      Both section 465 and section 1.704–1(b), Income Tax Regs.,
                                      were among the grounds on which respondent supported the
                                      adjustments made in the FPAA.
                                         Petitioner filed a motion for partial summary judgment
                                      regarding the 40% gross valuation misstatement penalty,
                                      arguing that this penalty does not apply as a matter of law
                                      because petitioner conceded the correctness of adjustments
                                      proposed in the FPAA on grounds unrelated to valuation or
                                      basis. Respondent contests petitioner’s motion for partial
                                      summary judgment.




                                           2 Respondent
                                                      also determined 20% accuracy-related penalties applied to
                                      the portion of each underpayment resulting from adjustments of partner-
                                      ship items attributable to negligence or disregard of rules or regulations,
                                      a substantial understatement of income tax, or a substantial valuation
                                      misstatement.




VerDate Nov 24 2008   12:38 Jul 02, 2014   Jkt 372897   PO 20012   Frm 00002   Fmt 3857   Sfmt 3857   V:\FILES\BOUND VOL. WITHOUT CROP MARKS\B.V.140\AHG INVS   JAMIE
                                      (73)                     AHG INVS., LLC v. COMMISSIONER                                       75


                                                                                Discussion
                                      I. Summary Judgment
                                        Rule 121(a) provides that either party may move for sum-
                                      mary judgment upon all or any part of the legal issues in
                                      controversy. Full or partial summary judgment may be
                                      granted only if it is demonstrated that no genuine dispute
                                      exists as to any material fact and that the issues presented
                                      by the motion may be decided as a matter of law. See Rule
                                      121(b); Sundstrand Corp. v. Commissioner, 98 T.C. 518, 520
                                      (1992), aff ’d, 17 F.3d 965 (7th Cir. 1994). We conclude that
                                      there is no genuine dispute as to any material fact and that
                                      a decision may be rendered as a matter of law.
                                      II. Gross Valuation Misstatement Penalty
                                        Under section 6662(h), a taxpayer may be liable for a 40%
                                      penalty on any portion of an underpayment of tax attrib-
                                      utable to a gross valuation misstatement. A gross valuation
                                      misstatement exists if the value or adjusted basis of any
                                      property claimed on a tax return is 400% or more of the
                                      amount determined to be the correct amount of such value
                                      or adjusted basis. Sec. 6662(h)(2)(A). Whether there is a
                                      gross valuation misstatement in the partnership context is
                                      determined at the partnership level. Sec. 1.6662–5(h)(1),
                                      Income Tax Regs.
                                        We have previously held that when the Commissioner
                                      asserts a ground unrelated to value or basis of property for
                                      totally disallowing a deduction or credit and a taxpayer con-
                                      cedes the deduction or credit on that ground, any under-
                                      payment resulting from the concession is not attributable to
                                      a gross valuation misstatement. 3 Bergmann v. Commis-
                                      sioner, 137 T.C. 136, 145 (2011) (citing McCrary v. Commis-
                                      sioner, 92 T.C. 827, 851–856 (1989)). Today we depart from
                                      this holding, instead ruling that a taxpayer may not avoid
                                      the gross valuation misstatement penalty merely by con-
                                         3 In addition, we have extended that holding to situations where the tax-

                                      payer does not state the specific ground upon which the concession of the
                                      deduction or credit is based so long as the Commissioner has asserted
                                      some ground other than value or basis for totally disallowing the relevant
                                      deduction or credit. Bergmann v. Commissioner, 137 T.C. 136, 145 (2011)
                                      (citing Rogers v. Commissioner, T.C. Memo. 1990–619, and Schachter v.
                                      Commissioner, T.C. Memo. 1994–273).




VerDate Nov 24 2008   12:38 Jul 02, 2014   Jkt 372897   PO 20012   Frm 00003   Fmt 3857   Sfmt 3857   V:\FILES\BOUND VOL. WITHOUT CROP MARKS\B.V.140\AHG INVS   JAMIE
                                      76                  140 UNITED STATES TAX COURT REPORTS                                     (73)


                                      ceding a deduction or credit on a ground unrelated to value
                                      or basis of property.
                                           A. McCrary and Todd Cases
                                         In McCrary v. Commissioner, 92 T.C. 827 (1989), the tax-
                                      payers entered into a purported lease of a master recording
                                      and claimed resulting investment tax credits. Before trial
                                      they conceded that they were not entitled to the claimed
                                      investment tax credit because the agreement was not a lease.
                                      They did not contest the fair market value of the master
                                      recording at trial, although other issues were addressed. We
                                      held that the gross valuation misstatement penalty was inap-
                                      plicable as a result of their concession. In disagreeing with
                                      the Commissioner’s argument that a taxpayer cannot selec-
                                      tively concede a ground for disallowance in order to avoid an
                                      addition to tax, we relied on the logic of a prior Tax Court
                                      case, Todd v. Commissioner, 89 T.C. 912 (1987) (Todd I),
                                      aff ’d, 862 F.2d 540 (5th Cir. 1988) (Todd II). We also exten-
                                      sively discussed and relied upon the Court of Appeals for the
                                      Fifth Circuit’s affirmation of Todd I in Todd II.
                                         The facts in Todd I were similar to those in McCrary; how-
                                      ever, the taxpayers in Todd I did not make a concession on
                                      a ground other than valuation or basis as in McCrary. 4
                                      Rather, in Todd I we had already disallowed claimed deduc-
                                      tions and credits on a ground other than valuation or basis
                                      after a trial. Noonan v. Commissioner, T.C. Memo. 1986–449,
                                      aff’d without published opinion sub nom. Hillendahl v.
                                      Commissioner, 976 F.2d 737 (9th Cir. 2012).
                                         In analyzing the gross valuation misstatement penalty
                                      statute (section 6659 at the time), the Court of Appeals for
                                      the Fifth Circuit in Todd II stated that ‘‘Unfortunately, none
                                      of the formal legislative history provides a method for calcu-
                                      lating whether a given tax underpayment is attributable to
                                      a valuation overstatement.’’ Todd II, 862 F.2d at 542. The
                                      Court of Appeals proceeded to adopt the same formula we
                                      applied in Todd I, stating:
                                        4 In Todd v. Commissioner, 89 T.C. 912, 919 (1987) (Todd I), aff ’d, 862
F.2d 540 (5th Cir. 1988) (Todd II), we recognized the potential for a tax-
                                      payer to concede on a ground other than valuation or basis, posing a rhe-
                                      torical question: [‘‘I]f a taxpayer were to concede that an asset was not
                                      placed in service and that no deductions or credits are allowable in order
                                      to avoid an addition to tax, could that concession reasonably be refused?’’




VerDate Nov 24 2008   12:38 Jul 02, 2014   Jkt 372897   PO 20012   Frm 00004   Fmt 3857   Sfmt 3857   V:\FILES\BOUND VOL. WITHOUT CROP MARKS\B.V.140\AHG INVS   JAMIE
                                      (73)                     AHG INVS., LLC v. COMMISSIONER                                       77


                                             Such a formula is found, however, in the General Explanation of the
                                           Economic Recovery Tax Act of 1981, or ‘‘blue book,’’ prepared by the staff
                                           of the Joint Committee on Taxation. Though not technically legislative
                                           history, the Supreme Court relied on a similar blue book in construing
                                           part of the Tax Reform Act of 1969, calling the document a ‘‘compelling
                                           contemporary indication’’ of the intended effect of the statute. The com-
                                           mittee staff explained § 6659’s operation as follows:

                                             ‘‘The portion of a tax underpayment that is attributable to a valuation
                                           overstatement will be determined after taking into account any other
                                           proper adjustments to tax liability. Thus, the underpayment resulting
                                           from a valuation overstatement will be determined by comparing the
                                           taxpayer’s (1) actual tax liability (i.e., the tax liability that results from
                                           a proper valuation and which takes into account any other proper
                                           adjustments) with (2) actual tax liability as reduced by taking into
                                           account the valuation overstatement. The difference between these two
                                           amounts will be the underpayment that is attributable to the valuation
                                           overstatement.’’

                                                                  *   *   *    *   *   *   *
                                           Applying this formula, the Tax Court determined that no portion of the
                                           Todds’ tax underpayment was attributable to their valuation overstate-
                                           ments. The Todds’ actual tax liability, * * * did not differ from their
                                           actual tax liability adjusted for the valuation overstatements. In other
                                           words * * * the Todds’ valuation of the property supposedly generating
                                           the tax benefits had no impact whatsoever on the amount of tax actually
                                           owed. Since the legislative history of § 6659 provides no alternative
                                           method of applying the statute, we are persuaded that the formula con-
                                           tained in the committee staff ’s explanation evidences congressional
                                           intent with respect to calculating underpayments subject to the penalty.
                                             [Id. at 542–543 (fn. refs. omitted) (quoting Staff of the Joint Com-
                                           mittee on Taxation, General Explanation of the Economic Recovery Tax
                                           Act of 1981, at 333 (J. Comm. Print 1981) (Blue Book)).]

                                        The Court of Appeals in Todd II also quoted an example
                                      from the Blue Book which states:
                                           ‘‘The determination of the portion of a tax underpayment that is attrib-
                                           utable to a valuation overstatement may be illustrated by the following
                                           example. Assume that in 1982 an individual files a joint return showing
                                           taxable income of $40,000 and tax liability of $9,195. Assume, further,
                                           that a $30,000 deduction which was claimed by the taxpayer as the
                                           result of a valuation overstatement is adjusted down to $10,000, and
                                           that another deduction of $20,000 is disallowed totally for reasons apart
                                           from the valuation overstatement. These adjustments result in correct
                                           taxable income of $80,000 and correct tax liability of $27,505. Accord-
                                           ingly, the underpayment due to the valuation overstatement is the dif-
                                           ference between the tax on $80,000 ($27,505) and the tax on $60,000
                                           ($17,505) (i.e., actual tax liability reduced by taking into account the
                                           deductions disallowed because of the valuation overstatement), or $9,800




VerDate Nov 24 2008   12:38 Jul 02, 2014   Jkt 372897   PO 20012   Frm 00005   Fmt 3857   Sfmt 3857   V:\FILES\BOUND VOL. WITHOUT CROP MARKS\B.V.140\AHG INVS   JAMIE
                                      78                  140 UNITED STATES TAX COURT REPORTS                                     (73)

                                           [sic].’’ [Todd II, 862 F.2d at 543 (alteration in original) (fn. ref. omitted)
                                           (quoting Blue Book at 333 n.2).]

                                      The Court of Appeals concluded that ‘‘Congress intended
                                      * * * [the Blue Book] formula to be applied in determining
                                      liability for the’’ gross valuation misstatement penalty. Id.
                                         The Court in Todd II reasoned that other considerations
                                      supported its holding, stating that ‘‘Congress may not have
                                      wanted to burden the Tax Court with deciding difficult valu-
                                      ation issues where a case could be easily decided on other
                                      grounds’’ 5 and that ‘‘Congress may have wanted to moderate
                                      the application of the section 6659 penalty so that it would
                                      not be imposed on taxpayers whose overvaluation was irrele-
                                      vant to the determination of their actual tax liability.’’ Id. at
                                      544. The Court of Appeals additionally stated that its holding
                                      would not lead to anomalous results, that the effects of its
                                      holding ‘‘may not be as inequitable as’’ the Commissioner
                                      claimed, and that ‘‘the fear that taxpayers will deny profit
                                      motivation to avoid section 6659 penalties, is unimpressive.’’
                                      Id. at 545. In McCrary, we quoted extensively portions of
                                      Todd II relating to these considerations, finding the argu-
                                      ment persuasive and adopting the rule in the case. McCrary
                                      v. Commissioner, 92 T.C. at 853–854 (‘‘Following this lan-
                                      guage, we feel compelled * * * to apply the formula referred
                                      to by the Court of Appeals and in our Todd opinion[.]’’).
                                           B. Cases Following McCrary and Todd
                                        In addition to the Tax Court, the Court of Appeals for the
                                      Ninth Circuit has also adopted the reasoning of and holding
                                      in Todd II. 6 See Gainer v. Commissioner, 893 F.2d 225, 227
                                      (9th Cir. 1990) (‘‘We agree with the reasoning employed by
                                      the Fifth Circuit in Todd.’’), aff ’g T.C. Memo. 1988–416.
                                         5 The Court of Appeals further stated that Congress saw the gross valu-

                                      ation misstatement penalty ‘‘as a measure to help the Tax Court control
                                      its docket.’’ Todd II, 862 F.2d at 544 (citing H.R. Conf. Rept. No. 98–861,
                                      at 985 (1984), 1984–3 C.B. (Vol. 2) 1, 239).
                                         6 The Supreme Court has not ruled on the issue addressed in Todd II,

                                      but the U.S. Government has recently filed a petition for a writ of certio-
                                      rari as a result of the Court of Appeals for the Fifth Circuit’s ruling for
                                      the taxpayer on a closely related issue in Woods v. United States, 471 Fed.
                                      Appx. 320 (5th Cir. 2012). The Supreme Court has not yet granted or de-
                                      nied the Government’s petition.




VerDate Nov 24 2008   12:38 Jul 02, 2014   Jkt 372897   PO 20012   Frm 00006   Fmt 3857   Sfmt 3857   V:\FILES\BOUND VOL. WITHOUT CROP MARKS\B.V.140\AHG INVS   JAMIE
                                      (73)                     AHG INVS., LLC v. COMMISSIONER                                       79


                                      However, many other Courts of Appeals have rejected Todd
                                      II as an incorrect interpretation of the Blue Book formula.
                                         In Fid. Int’l Currency Advisor A Fund, LLC v. United
                                      States, 661 F.3d 667 (1st Cir. 2011) (Fidelity International),
                                      the Court of Appeals for the First Circuit encountered facts
                                      similar to those in Todd I. In Fidelity International, 661 F.3d
                                      at 673–674, the Court of Appeals reviewed Todd II and con-
                                      cluded that ‘‘Todd rests on a misunderstanding of the sources
                                      relied on’’ and noted that ‘‘the Ninth Circuit followed Todd’s
                                      misreading in Gainer’’. The Court of Appeals for the First
                                      Circuit noted that Todd II and Gainer represented a
                                      minority view, in opposition to ‘‘the dominant view of the cir-
                                      cuits that have addressed this issue.’’ Id. at 674. Regarding
                                      the Blue Book formula relied on in Todd II, the Court of
                                      Appeals in Fidelity International, 661 F.3d at 674, stated:
                                             In our view, * * * [the Blue Book formula] is designed to avoid attrib-
                                           uting to a basis or value misstatement an upward adjustment of taxes
                                           that is unrelated to the overstatement but due solely to some other tax
                                           reporting error * * *. This is surely what the quoted language means
                                           in excluding from the overstatement penalty increased taxes due to ‘‘any
                                           other proper adjustments.’’ This is quite different from excusing an over-
                                           statement because it is one of two independent, rather than the sole,
                                           cause of the same underreporting error.

                                        In Alpha I, L.P. v. United States, 682 F.3d 1009 (Fed. Cir.
                                      2012), the Court of Appeals for the Federal Circuit reversed
                                      a Court of Federal Claims ruling that the gross valuation
                                      misstatement penalty did not apply when a taxpayer con-
                                      ceded the Commissioner’s adjustments on grounds other than
                                      basis or valuation. The Court of Appeals noted that ‘‘The
                                      Court of Federal Claims cited several cases to support its
                                      decision to defer to the terms of the partnerships’ concession
                                      without further scrutiny, two of which it found particularly
                                      persuasive:’’ Todd II and Gainer. Id. at 1027–1028. The
                                      Court of Appeals in Alpha I proceeded to reject ‘‘the legal
                                      analysis employed in Todd and Gainer, finding it flawed in
                                      material respects.’’ Id. at 1028. Reviewing the Blue Book for-
                                      mula and example relied on in Todd II, the Court of Appeals
                                      in Alpha I stated that
                                             [t]he Blue Book, in sum, offers the unremarkable proposition that,
                                           when the IRS disallows two different deductions, but only one disallow-
                                           ance is based on a valuation misstatement, the valuation misstatement
                                           penalty should apply only to the deduction taken on the valuation




VerDate Nov 24 2008   12:38 Jul 02, 2014   Jkt 372897   PO 20012   Frm 00007   Fmt 3857   Sfmt 3857   V:\FILES\BOUND VOL. WITHOUT CROP MARKS\B.V.140\AHG INVS   JAMIE
                                      80                  140 UNITED STATES TAX COURT REPORTS                                     (73)

                                           misstatement, not the other deduction, which is unrelated to valuation
                                           misstatement.
                                             The court in Todd mistakenly applied that simple rule to a situation
                                           in which the same deduction is disallowed based on both valuation
                                           misstatement- and non-valuation-misstatement theories. * * *
                                             [Id. at 1029.]

                                      The Court of Appeals concluded that ‘‘the flaws in the anal-
                                      ysis employed in Todd and Gainer’’ were ‘‘apparent’’. Id.
                                         In Gustashaw v. Commissioner, 696 F.3d 1124 (11th Cir.
                                      2012), aff ’g T.C. Memo. 2011–195, the Court of Appeals for
                                      the Eleventh Circuit affirmed a Tax Court case which held
                                      the taxpayers liable for the gross valuation misstatement
                                      penalty. 7 On appeal the taxpayers contended that because
                                      the transaction lacked economic substance there was no
                                      value or basis to misstate and therefore nothing to trigger
                                      the valuation misstatement penalties. The taxpayers also
                                      attempted to concede their position generally after losing in
                                      the Tax Court.
                                         Regarding the concession, the Court of Appeals in
                                      Gustashaw stated that the taxpayer ‘‘did not raise this argu-
                                      ment before the Tax Court, and we therefore decline to con-
                                      sider it for the first time on appeal. * * * Even if we were
                                      to consider this argument, it is substantially intertwined
                                      with and relies on a minority line of cases whose reasoning
                                      we reject infra.’’ Id. at 1135 n.5. The Court of Appeals
                                      rejected the reasoning in Todd II and Gainer, stating that
                                      the Court of Appeals in Todd II ‘‘misapplied’’ the Blue Book
                                      guidance and echoed the previously quoted language of the
                                      Court of Appeals for the First Circuit in Fidelity Inter-
                                      national. See supra p. 79.
                                         Even the Courts of Appeals for the Fifth and Ninth Cir-
                                      cuits have strongly suggested that Todd II and Gainer are
                                      erroneous, although both courts continue to follow the
                                      holdings of those cases on the basis of stare decisis. In Keller
                                      v. Commissioner, 556 F.3d 1056, 1061 (9th Cir. 2009), aff ’g
                                      in part, rev’g in part T.C. Memo. 2006–131, the Court of
                                      Appeals for the Ninth Circuit recognized ‘‘that many other
                                      circuits have’’ rejected the logic of Gainer and that those cir-
                                           7 TheTax Court case did not address Todd I or Todd II and distin-
                                      guished Gainer v. Commissioner, 893 F.2d 225 (9th Cir. 1990). See
                                      Gustashaw v. Commissioner, T.C. Memo. 2011–195, slip op. at 22–23,
                                      aff ’d, 696 F.3d 1124 (11th Cir. 2012).




VerDate Nov 24 2008   12:38 Jul 02, 2014   Jkt 372897   PO 20012   Frm 00008   Fmt 3857   Sfmt 3857   V:\FILES\BOUND VOL. WITHOUT CROP MARKS\B.V.140\AHG INVS   JAMIE
                                      (73)                     AHG INVS., LLC v. COMMISSIONER                                       81


                                      cuits’ ‘‘sensible method of resolving overvaluation cases cuts
                                      off at the pass what might seem to be an anomalous result—
                                      allowing a party to avoid tax penalties by engaging in
                                      behavior one might suppose would implicate more tax pen-
                                      alties, not fewer.’’ However, the Court of Appeals declined to
                                      follow the majority rule, stating: ‘‘Nonetheless, in this circuit
                                      we are constrained by Gainer.’’ Id.
                                         In Bemont Invs., L.L.C. v. United States, 679 F.3d 339 (5th
                                      Cir. 2012), a three-judge panel of the Court of Appeals for
                                      the Fifth Circuit again applied Todd II in rejecting applica-
                                      tion of the gross valuation misstatement penalty. However,
                                      all three judges joined a special concurrence by Judge Prado
                                      which questioned the logic of Todd II. After noting that the
                                      court’s ‘‘hands * * * [were] tied’’ because the court was
                                      ‘‘precedent-bound to follow’’ the Todd II rule, Judge Prado
                                      discussed the Blue Book guidance, stating: ‘‘The Blue Book’s
                                      formula and example are expressing a straightforward prin-
                                      ciple in mathematical terms: Do not apply the valuation
                                      overstatement penalty to a tax infraction, such as an
                                      improper charitable deduction, that is unrelated to (i.e.,
                                      incapable of being attributed to) the valuation overstate-
                                      ment.’’ Id. at 351–352, 354 (Prado, J., concurring). Judge
                                      Prado opined that ‘‘the Todd court misread the Blue Book’s
                                      elementary guidance’’ and noted that opposition to Todd II is
                                      ‘‘near-unanimous.’’ Id. at 352, 354 (citing cases from the
                                      Courts of Appeals for the First, Second, Third, Fourth, Sixth,
                                      and Eighth Circuits). 8 Judge Prado finally disagreed with
                                      Todd II on policy grounds, stating that the case ‘‘frustrates
                                      the purpose of the valuation-misstatement penalty’’ by ‘‘cre-
                                      ating * * * [a] perverse incentive structure’’ whereby tax-
                                      payers are encouraged to not solely misstate the value of
                                      assets, but to create even more ‘‘extreme scheme[s]’’ so that
                                      they may concede a case on grounds other than basis or valu-
                                      ation if found out. Id. at 355.
                                           8 The
                                               cited opinions were: Fid. Int’l Currency Advisor A Fund, LLC v.
                                      United States, 661 F.3d 667, 673–674 (1st Cir. 2011); Merino v. Commis-
                                      sioner, 196 F.3d 147, 158 (3d Cir. 1999), aff ’g T.C. Memo. 1997–385; Zfass
                                      v. Commissioner, 118 F.3d 184, 191 (4th Cir. 1997), aff ’g T.C. Memo.
                                      1996–167; Illes v. Commissioner, 982 F.2d 163, 167 (6th Cir. 1992), aff ’g
                                      T.C. Memo. 1991–449; Gilman v. Commissioner, 933 F.2d 143, 151 (2d Cir.
                                      1991), aff ’g T.C. Memo. 1989–684; and Massengill v. Commissioner, 876
F.2d 616, 619–620 (8th Cir. 1989), aff ’g T.C. Memo. 1988–427.




VerDate Nov 24 2008   12:38 Jul 02, 2014   Jkt 372897   PO 20012   Frm 00009   Fmt 3857   Sfmt 3857   V:\FILES\BOUND VOL. WITHOUT CROP MARKS\B.V.140\AHG INVS   JAMIE
                                      82                  140 UNITED STATES TAX COURT REPORTS                                     (73)


                                           C. Appellate Jurisdiction
                                         It is not clear to which Court of Appeals an appeal of this
                                      case would lie. Section 7482(b)(1)(E) provides that generally
                                      a Tax Court decision following a petition under section 6226
                                      (i.e., a petition resulting from issuance of an FPAA) shall be
                                      appealable to the U.S. Court of Appeals for the circuit in
                                      which ‘‘the principal place of business of the partnership’’ is
                                      located. 9 However, section 7482(b)(1) provides that if section
                                      7482(b)(1)(E) does not apply then ‘‘such decisions may be
                                      reviewed by the Court of Appeals for the District of
                                      Columbia.’’ In addition, section 7482(b)(2) provides that ‘‘Not-
                                      withstanding the provisions of * * * [section 7482(b)(1)],
                                      such decisions may be reviewed by any United States Court
                                      of Appeals which may be designated by the Secretary and
                                      the taxpayer by stipulation in writing.’’
                                         Not only have the parties not established where AHG
                                      Investments’ principal place of business was at the time the
                                      petition under section 6226 was filed; it was not established
                                      whether AHG Investments had a principal place of business
                                      at that time. See, e.g., Peat Oil & Gas Assocs. v. Commis-
                                      sioner, T.C. Memo. 1993–130, 1993 Tax Ct. Memo LEXIS
                                      130, at *17 (parties failed to establish whether partnerships
                                      at issue ‘‘had no principal place of business so that venue for
                                      appeal is the Court of Appeals for the District of Columbia’’).
                                      In addition, the parties have not stipulated (or otherwise
                                      agreed) to appeal the case to a specific U.S. Court of Appeals.
                                      See sec. 7482(b)(2).
                                         On the basis of the record before us, it appears that an
                                      appeal of this case would lie to the Court of Appeals for the
                                      D.C. Circuit, 10 which has not ruled on the gross valuation
                                      misstatement penalty issue. There is no evidence that an
                                      appeal would lie to the Court of Appeals for the Fifth or
                                      Ninth Circuit.

                                           9 For
                                              purposes of sec. 7482(b)(1), a partnership’s principal place of busi-
                                      ness shall be determined as of the time the petition under sec. 6226 was
                                      filed with the Tax Court.
                                         10 While it appears AHG Investments was dissolved at some point after

                                      2001, the status of AHG Investments was not conclusively established for
                                      purposes of petitioner’s motion.




VerDate Nov 24 2008   12:38 Jul 02, 2014   Jkt 372897   PO 20012   Frm 00010   Fmt 3857   Sfmt 3857   V:\FILES\BOUND VOL. WITHOUT CROP MARKS\B.V.140\AHG INVS   JAMIE
                                      (73)                     AHG INVS., LLC v. COMMISSIONER                                       83


                                           D. Stare Decisis and Departure From Todd and McCrary
                                        In Vasquez v. Hillery, 474 U.S. 254, 265–266 (1986), the
                                      Supreme Court stated:
                                           [T]he important doctrine of stare decisis [is] the means by which we
                                           ensure that the law will not merely change erratically, but will develop
                                           in a principled and intelligible fashion. * * * While stare decisis is not
                                           an inexorable command, the careful observer will discern that any
                                           detours from the straight path of stare decisis in our past have occurred
                                           for articulable reasons, and only when the Court has felt obliged ‘‘to
                                           bring its opinions into agreement with experience and with facts newly
                                           ascertained.’’ Burnet v. Coronado Oil & Gas Co., 285 U.S. 393, 412
                                           (1932) (Brandeis, J., dissenting).
                                             Our history does not impose any rigid formula to constrain the Court
                                           in the disposition of cases. Rather, its lesson is that every successful pro-
                                           ponent of overruling precedent has borne the heavy burden of per-
                                           suading the Court that changes in society or in the law dictate that the
                                           values served by stare decisis yield in favor of a greater objective. * * *

                                         We have stated that stare decisis ‘‘generally requires that
                                      we follow the holding of a previously decided case, absent
                                      special justification. This doctrine is of particular importance
                                      when the antecedent case involves statutory construction.’’
                                      Sec. State Bank v. Commissioner, 111 T.C. 210, 213–214
                                      (1998), aff ’d, 214 F.3d 1254 (10th Cir. 2000); see also
                                      Hesselink v. Commissioner, 97 T.C. 94, 99–100 (1991); BLAK
                                      Invs. v. Commissioner, T.C. Memo. 2012–273, at *10. ‘‘There-
                                      fore, respondent bears the heavy burden of persuading us
                                      that we should overrule our established precedent.’’ BLAK
                                      Invs. v. Commissioner, at *10.
                                         We find that respondent has met his burden to persuade
                                      us to overrule our precedent established by Todd I and
                                      McCrary. In those cases we reasoned that if another ground
                                      besides valuation overstatement supports a deficiency, that
                                      deficiency cannot be attributable to a valuation overstate-
                                      ment. However, the alternative view has been adopted by the
                                      majority of the U.S. Courts of Appeals. These Courts of
                                      Appeals have reached the same result as the dissent in
                                      McCrary. See McCrary v. Commissioner, 92 T.C. at 860–866
                                      (Gerber, J., dissenting). Even the Courts of Appeals for the
                                      Fifth and Ninth Circuits (which continue to follow the
                                      minority rule) have strongly suggested that the majority rule
                                      is the correct one.




VerDate Nov 24 2008   12:38 Jul 02, 2014   Jkt 372897   PO 20012   Frm 00011   Fmt 3857   Sfmt 3857   V:\FILES\BOUND VOL. WITHOUT CROP MARKS\B.V.140\AHG INVS   JAMIE
                                      84                  140 UNITED STATES TAX COURT REPORTS                                     (73)


                                         Today we depart from our precedent following the minority
                                      rule and side with the majority rule. By doing so we recog-
                                      nize that an underpayment of tax may be attributable to a
                                      valuation misstatement even when the Commissioner’s deter-
                                      mination of an underpayment of tax may also be sustained
                                      on a ground unrelated to basis or valuation. We agree with
                                      Judge Prado of the Court of Appeals for the Fifth Circuit
                                      that the Blue Book’s formula and example merely express ‘‘a
                                      straightforward principle in mathematical terms: Do not
                                      apply the valuation overstatement penalty to a tax infrac-
                                      tion, such as an improper charitable deduction, that is unre-
                                      lated to (i.e., incapable of being attributed to) the valuation
                                      overstatement.’’ 11 Bemont Invs., L.L.C., 679 F.3d at 352
                                      (Prado, J., concurring).
                                         In reaching our holding we have considered factors other
                                      than those relating to the Blue Book formula and example.
                                      The most prominent of these secondary factors regards
                                      judicial economy. In McCrary we supported our decision in
                                      part by noting that it would encourage taxpayers to settle
                                      cases involving the valuation misstatement penalty and thus
                                      avoid trials on difficult valuation issues. See McCrary v.
                                      Commissioner, 92 T.C. at 853–854.
                                         Although our ruling today may reduce the number of cases
                                      conceded by taxpayers attempting to avoid gross valuation
                                      misstatement penalties, 12 concerns relating to judicial
                                      economy are not a sufficient reason to disregard or continue
                                      to incorrectly apply the clear formula and example in the
                                      Blue Book. See id. at 863 (Gerber, J., dissenting) (‘‘Judicial
                                      economy should apply to situations where alternative
                                      grounds are available to support the same determination.’’).
                                      Indeed, our ruling today may improve judicial economy in
                                      the long term by discouraging taxpayers from engaging in
                                      tax-avoidance practices. See Gustashaw v. Commissioner, 696
                                           11 We
                                               agree with McCrary v. Commissioner, 92 T.C. 827 (1989), and
                                      Todd I that the Blue Book formula and example represent the correct
                                      method of calculating the portion of an underpayment of tax to which the
                                      gross valuation misstatement penalty may be applied (i.e., that the for-
                                      mula represents how Congress intended the penalty to be applied). How-
                                      ever, we rule today that the formula yields a different result than the re-
                                      sult reached in those cases.
                                        12 We acknowledge that our ruling today might lead to more trials on

                                      questions of valuation.




VerDate Nov 24 2008   12:38 Jul 02, 2014   Jkt 372897   PO 20012   Frm 00012   Fmt 3857   Sfmt 3857   V:\FILES\BOUND VOL. WITHOUT CROP MARKS\B.V.140\AHG INVS   JAMIE
                                      (73)                     AHG INVS., LLC v. COMMISSIONER                                       85


                                      F.3d at 1136–1137; Alpha I, L.P., 682 F.3d at 1030 (‘‘An
                                      interpretation of the statute that allows imposition of a valu-
                                      ation misstatement penalty even when other grounds are
                                      asserted furthers the congressional policy of deterring abu-
                                      sive tax avoidance practices.’’); Bemont Invs., L.L.C., 679 F.3d
                                      at 355 (Prado, J., concurring) (‘‘As a policy matter, the Todd
                                      * * * rule could incentivize improper tax behavior.’’); Fidelity
                                      International, 661 F.3d at 673 (although ‘‘alternative grounds
                                      with lower or no penalties existed for disallowing the same
                                      claimed losses,’’ such a fact ‘‘hardly detracts from the need to
                                      penalize and discourage the gross value misstatements’’).
                                          In addition, we find the other factors mentioned in
                                      McCrary in support of its ruling (regarding equitable consid-
                                      erations and moderation of penalties) to be similarly uncon-
                                      vincing. Over the years certain taxpayers have purposefully
                                      used the holdings in Todd I and McCrary to avoid gross valu-
                                      ation misstatement penalties which would otherwise apply to
                                      them. See Bemont Invs., L.L.C., 679 F.3d at 355 (Prado, J.,
                                      concurring) (under the Todd II rule, ‘‘by crafting a more
                                      extreme scheme and generating a deduction that is improper
                                      not only due to a basis misstatement, but also for some other
                                      reason’’ taxpayers have increased their ‘‘chance[s] of avoiding
                                      the valuation-misstatement penalty’’). We believe that over
                                      the years the actions taken by such taxpayers have
                                      ‘‘frustrate[d] the purpose of the valuation-misstatement pen-
                                      alty’’. Id.
                                          For the foregoing reasons, we conclude that a taxpayer
                                      may not avoid application of the gross valuation
                                      misstatement penalty merely by conceding on grounds unre-
                                      lated to valuation or basis.
                                      III. Conclusion
                                        We hold that petitioner’s concessions under section 465
                                      and section 1.704–1(b), Income Tax Regs., do not prevent
                                      application of the gross valuation misstatement penalty to
                                      the underpayments of tax as a matter of law. Therefore, we
                                      will deny petitioner’s motion for partial summary judgment
                                      under Rule 121. In reaching our holding, we have considered
                                      all arguments made, and, to the extent not mentioned above,
                                      we conclude they are moot, irrelevant, or without merit.




VerDate Nov 24 2008   12:38 Jul 02, 2014   Jkt 372897   PO 20012   Frm 00013   Fmt 3857   Sfmt 3857   V:\FILES\BOUND VOL. WITHOUT CROP MARKS\B.V.140\AHG INVS   JAMIE
                                      86                  140 UNITED STATES TAX COURT REPORTS                                     (73)


                                           To reflect the foregoing,
                                                                     An appropriate order will be issued
                                                                   denying petitioner’s motion for partial sum-
                                                                   mary judgment.
                                        Reviewed by the Court.
                                        THORNTON, HALPERN, FOLEY, VASQUEZ, GALE, MARVEL,
                                      WHERRY, KROUPA, HOLMES, PARIS, KERRIGAN, and LAUBER,
                                      JJ., agree with this opinion of the Court.
                                        GUSTAFSON, MORRISON, and BUCH, JJ., did not participate
                                      in the consideration of this opinion.

                                                                               f




VerDate Nov 24 2008   12:38 Jul 02, 2014   Jkt 372897   PO 20012   Frm 00014   Fmt 3857   Sfmt 3857   V:\FILES\BOUND VOL. WITHOUT CROP MARKS\B.V.140\AHG INVS   JAMIE